Citation Nr: 0718470	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-33 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
for PTSD and assigned a 50 percent disability rating.  The RO 
in Boston, Massachusetts, currently has jurisdiction over the 
case.

In April 2006, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the April 2006 personal hearing, the veteran's 
representative asked that the veteran be afforded a VA 
examination to determine the current severity of his PTSD 
symptoms.  In addition, a January 2005 letter from James 
Graves, a private psychologist, stated that the veteran's 
condition worsened and his anxiety, depression, and isolation 
had increased.  In March 2005, the veteran also submitted a 
statement stating that he should be granted an increased 
disability rating due to increased problems with work, 
anxiety, panic attacks and sleep problems.  His last VA 
examination was in December 2003.  As it has been three and a 
half years since his last VA psychiatric examination, a 
remand is warranted for a VA examination in 



order to assess the current severity of his service-connected 
PTSD.  38 C.F.R. § 3.159 (c)(4).  

As the case must be remanded for the foregoing reason, any 
recent VA treatment records and private records should also 
be obtained.  The veteran indicated that he received private 
medical treatment from Dr. Peter S. Bradshaw and James R. 
Graves, Ph.D., and he has ongoing treatment at the Bedford VA 
treatment facility.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from the Bedford VA treatment facility, 
dated since March 2006.

2.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from Dr. Peter S. Bradshaw and James R. 
Graves, Ph.D., dated since September 
2003.

3.  Upon completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his PTSD.  The claims 
folder, to include a copy of this 
Remand, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, 
and the examination report must reflect 
that the claims folders were reviewed.

Following examination of the veteran, 
the examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the 
recent past that are attributable to his 
service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner must also 
discuss the 



effect, if any, of the veteran's PTSD on 
his social and industrial adaptability.

The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the veteran's PTSD consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV) and explain the significance of the 
score.

A complete rationale for all opinions 
should be provided.

4.  Readjudicate the claim for an 
increased rating for PTSD, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the appellant, he 
should be provided a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 



